 
 
STORM CAT ENERGY CORPORATION
CHANGE IN CONTROL
SEVERANCE PAY PLAN


Storm Cat Energy Corporation (the “Company”), sets forth herein the terms of its
Change in Control Severance Pay Plan (the “Plan”) as follows:
 
SECTION 1.        PURPOSE.
 
The Board of Directors of the Company (the “Board”) believes that it is in the
best interests of the Company to encourage the continued employment with and
dedication to the Company of certain of the Company’s and its Affiliates’
officers and employees in the face of potentially distracting circumstances
arising from the possibility of a change in control of the Company, and the
Board has established the Plan for this purpose.
 
SECTION 2.        DEFINITIONS.
 
(a)           “Accrued Obligations” means, with respect to an Employee, the sum
of (1) the Employee’s Annual Base Salary through the Date of Termination to the
extent not theretofore paid, (2) the product of (x) the Employee’s Annual Bonus
and (y) a fraction, the numerator of which is the number of days in the current
fiscal year through the Date of Termination, and the denominator of which is
365, and (3) any accrued vacation pay, to the extent not theretofore paid.


(b)           “Affiliate” means, with respect to the Company, any company or
other trade or business that controls, is controlled by or is under common
control with the Company within the meaning of Rule 405 of Regulation C under
the Securities Act of 1933, as now in effect or as hereafter amended, including,
without limitation, any subsidiary.


(c)           “Annual Base Salary” means- the annual base salary payable to the
Employee by the Company and its Affiliates as of the Date of Termination.


(d)           “Annual Bonus” means, with respect to an Employee, the highest
amount paid to the Executive as bonus payments in a single year during the last
two full fiscal years prior to the Date of Termination (annualized in the event
that the Employee was not employed by the Company for the whole of such fiscal
year).


                      (e)           “Board” means the Board of Directors of the
Company.


 (f)           “Cause” for termination of an Employee’s employment by the
Company shall be deemed to exist if: (i) any conduct involving gross negligence,
gross mismanagement, or the unauthorized disclosure of confidential information
or trade secrets; (ii) dishonesty or a violation of the Company’s Code of
Business Conduct or Insider Trading Policy that has a detrimental impact on the
reputation, goodwill or business position of the Company or any of its
Affiliates; (iii) gross obstruction of business operations or illegal or
disreputable conduct by Employee that impairs the reputation, goodwill or
business position of the Company or any of its Affiliates, including acts that
violate any policy of the Company relating to discrimination or harassment; (iv)
commission of a felony or a crime involving moral turpitude or the entrance of a
plea of guilty or nolo contedere to a felony or a crime involving moral
turpitude; or (v) Employee fails to cure, within 30 days after notice thereof,
any injury to the economic or ethical welfare of Company caused by Employee’s
inattention to Employee’s duties and responsibilities, or any material failure
to comply with Company’s reasonable performance expectations.


(g)           “Change in Control” means any of the following to occur, provided
that only the first such event to occur shall be a Change in Control for
purposes of this Plan:


(1)           The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of more than 50%
of either (i) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (ii) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this subsection (g), the following
acquisitions shall not constitute a Change in Control: (x) any acquisition by
the Company; (y) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company; and (z) any acquisition by any entity pursuant to a transaction which
complies with clauses (i), (ii) and (iii) of subsection (3) of this Section
2(g); or


(2)           Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or



--------------------------------------------------------------------------------


(3)           Consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, and (ii) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 35% or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (iii) at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or


(4)           Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.


(h)           “Change in Control Date” means, with respect to a Change in
Control Event, the date of consummation of the Change in Control relating to
such Change in Control Event.


(i)           “Change in Control Event” means the earlier to occur of (i) a
Change in Control or (ii) the execution and delivery by the Company of an
agreement providing for a Change in Control.


(j)           “Change in Control Period” means the period commencing upon the
first Change in Control Event to occur within the meaning of this Plan and
ending one year after the Change in Control Date relating to such Change in
Control Event.


(k)           “Company” means Storm Cat Energy Corporation or, from and after a
Change in Control of the Company, the successor to the Company in any such
Change in Control.


(l)           “Comparable Position” means both (1) a job of similar duties with
the Company or its Affiliate and (2) a job with pay and benefits at a level that
would not give rise to Good Reason under this Plan.


                      (m)           “Date of Termination” means the effective
date of termination of the Employee’s employment with the Company and all of its
Affiliates.


(n)           “Disability” means a termination of employment as a result of the
fact that the Employee is unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment which can
reasonably be expected to result in death or can be expected to last for a
continuous period of at least twelve (12) months.


(o)           “Employee” means a regular full-time employee of the Company or
any of its Affiliates at the time of a Change in Control Event, other than any
employee whose employment is subject to a collective bargaining agreement
between the Company or an Affiliate and a collective bargaining unit.


(p)           “Good Reason” means: (1) any reduction in an Employee’s base
salary, fringe benefits or bonus eligibility, except in connection with a
reduction in such compensation generally applicable to peer employees of the
Company; (2) an Employee has had his responsibilities or areas of supervision
with the Company substantially reduced; or (3) an Employee is required to move
his office more than 50 miles from the location where the office of the Employee
was previously located.


(q)           “Code” means the Internal Revenue Code of 1986, as amended.


(r)           “Other Benefits” means, with respect to an Employee, any other
amounts or benefits required to be paid or provided or which the Employee is
eligible to receive under any plan, program, policy or practice or contract or
agreement of the Company and its Affiliates.


(s)           “Severance Period” means the number of months set forth on
Schedule A for which benefits are provided pursuant to Section 4(a)(ii).


(t)           “Tier 1 Employee” means an Employee listed on Schedule B.


(u)           “Tier 2 Employee” means an Employee listed on Schedule C.


(v)           “Tier 3 Employee” means an Employee listed on Schedule D.


 

--------------------------------------------------------------------------------


SECTION 3.         TERM.
 
This Plan shall be effective during the Change in Control Period; provided,
however, that this initial term of the Plan shall be automatically extended, if
necessary, so that this Plan remains in full force and effect until all payments
required to be made hereunder have been made.  References herein to the term of
this Plan shall include the initial term and any additional period for which
this Plan is extended or renewed.
 
SECTION 4.        SEVERANCE BENEFITS FOLLOWING A CHANGE IN CONTROL.
 
(a)           Good Reason; Other Than for Cause.  If the Company terminates an
Employee’s employment other than for Cause (including on account of Disability)
or the Employee terminates employment on account of death or for Good Reason
during the Change in Control Period:


(i)           The Company shall pay to the Employee the following amounts:


A.           the Accrued Obligations in a lump sum in cash within 10 business
days of the Date of Termination;


B.           the severance benefits provided in Schedule A for Tier 1 Employees,
Tier 2 Employees and Tier 3 Employees, respectively; provided, however, that the
Employee has executed a Waiver and Release substantially in the form set forth
in Schedule H, and the revocation period for such Waiver and Release has passed.


The Company shall pay the amounts provided in subparagraph (B) in a lump sum in
cash within 10 business days of the Employee’s Date of Termination;
providedfurther, that the Company shall provide the Employee with notice of
employment termination and with a copy of the Waiver and Release sufficiently in
advance of the Employee’s Date of Termination to satisfy the 21 or 45 day
consideration period, as applicable, under the Waiver and Release.  All
severance benefits provided to an Employee pursuant to subparagraph (B) of this
Section 4(a)(i) shall be (1) contingent on consummation of the Change in
Control, (2) reduced and/or offset by any notice, payments or benefits to which
the Employee may be entitled under the federal Worker Adjustment and Retraining
Notification (“WARN”) Act, 29 U.S.C. § 2101 et seq., as amended, and any
applicable state plant or facility closing or mass layoff law, and (3) reduced
and/or offset by any payments or benefits to which the Employee may be entitled
under an employment or other agreement with the Company or an Affiliate.


The mere occurrence of a Change in Control shall not be treated as a termination
of an Employee’s employment under this Plan, nor shall the mere transfer of an
Employee’s employment between the Company and/or any of its Affiliates be
treated as a termination under this Plan.  Further, an Employee shall not be
eligible for any severance benefits provided in subparagraph (B) of this Section
4(a)(i) if, after the Change in Control Event, the Employee is terminated as a
result of an acquisition, sale, spin-off or other business transaction of the
Company or its Affiliate in connection with which (1) the successor party agrees
for the remaining duration of the Change in Control Period, and agrees to cause
its applicable affiliate, to provide severance benefits at least equal to those
provided under this Plan, and (2) the Employee either is offered continued
employment with the successor party or its affiliate in a Comparable Position to
the one held by the Employee immediately prior to his or her Date of Termination
or declines an interview for such a Comparable Position.


Anything in this Plan to the contrary notwithstanding, if, as a result of
termination of an Employee’s employment with the Company, the Employee would
receive any payment that, absent the application of this paragraph of Section
4(a)(i), would be subject to interest and additional tax imposed pursuant to
Section 409A(a) of the Code as a result of the application of Section
409A(2)(B)(i) of the Code, then no such payment shall be payable prior to the
date that is the earliest of (1) 6 months after the Employee’s Date of
Termination, (2) the Employee’s death or (3) such other date as will cause such
payment not to be subject to such interest and additional tax.


(ii)           With respect to Tier 1 Employees and Tier 2 Employees only, for
the Severance Period after the Date of Termination, or such longer period as may
be provided by the terms of the appropriate plan, program, practice or policy,
the Company shall continue benefits to the Employee and/or the Employee’s family
at least equal to those which would have been provided to them in accordance
with the welfare benefit plans, practices, policies and programs provided by the
Company and its Affiliates for medical, prescription, and dental benefits to the
extent applicable generally to other peer employees of the Company and its
Affiliates, as if the Employee’s employment had not been terminated and with the
same the level of monthly Employee contribution as applicable prior to
termination of employment; provided, however, that if the Employee becomes
reemployed with another employer and is eligible to receive medical or other
welfare benefits under another employer provided plan, the medical and other
welfare benefits described herein shall be secondary to those provided under
such other plan during such applicable period of eligibility.   The continuation
coverage under this Section 4(a)(ii) shall count towards the obligation of the
Company or an Affiliate to provide COBRA continuation coverage.


(iii)           To the extent not theretofore paid or provided, the Company
shall timely pay or provide to the Employee all Other Benefits.




(b)           Cause; Other Than for Good Reason.  If the Employee’s employment
is terminated for Cause during the Change in Control Period or the Employee
voluntarily terminates employment without Good Reason, the Employee shall only
be entitled to the following payments: (i) his Annual Base Salary through the
Date of Termination and (ii) Other Benefits through the Date of Termination, in
each case to the extent theretofore unpaid.


(c)           Tax Gross-Up Payment; Parachute Limitation.  The Company shall
provide a tax gross-up on the terms set forth in Schedule E to Tier 1 Employees
and Schedule F to Tier 2 Employees entitled to severance benefits under Section
4(a).  Tier 3 Employees entitled to severance benefits pursuant to Section 4(a)
shall be subject to the parachute limitation set forth in Schedule G.


 

--------------------------------------------------------------------------------


SECTION 5.        EFFECT ON EQUITY COMPENSATION.
 
Immediately prior to a Change in Control, all equity compensation grants made to
an Employee by the Company that are outstanding at the time of such Change in
Control shall be accelerated and vest 100%.  Accordingly, all stock options
shall be exercisable at such time in accordance with their terms. This Plan is
intended to amend all equity compensation grants previously awarded to Employees
to accelerate vesting as described above to the extent vesting would not
otherwise be accelerated under the terms of such equity compensation grants.


 
SECTION 6.        CONFIDENTIALITY.
 
An Employee shall hold in a fiduciary capacity for the benefit of the Company
all secret or confidential information, knowledge or data relating to the
Company or any of its Affiliates, and their respective businesses, which shall
have been obtained by the Employee during the Employee’s employment by the
Company or any of its Affiliates and which shall not be or become public
knowledge (other than by acts by the Employee or representatives of the Employee
in violation of this Plan).  After the Employee’s Date of Termination, the
Employee shall not, without the prior written consent of the Company or as may
otherwise be required by law or legal process, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by it.
 
SECTION 7.        EXPENSES.
 
The Company shall pay any and all reasonable legal fees and expenses incurred by
an Employee in seeking to obtain or enforce, by bringing an action against the
Company, any right or benefit provided in this Plan if the Employee is
successful in whole or in part in such action.
 
SECTION 8.        WITHHOLDING.
 
Notwithstanding anything in this Plan to the contrary, all payments required to
be made by the Company hereunder to an Employee or his estate or beneficiaries
shall be subject to the withholding of such amounts relating to taxes as the
Company reasonably may determine it should withhold pursuant to any applicable
law or regulation. In lieu of withholding such amounts, in whole or in part, the
Company may, in its sole discretion, accept other provisions for the payment of
taxes and any withholdings as required by law, provided that the Company is
satisfied that all requirements of law affecting its responsibilities to
withhold compensation have been satisfied.
 
SECTION 9.         NO DUTY TO MITIGATE.
 
An Employee’s payments received hereunder shall be considered severance pay in
consideration of past service, and pay in consideration of continued service
from the date hereof and entitlement thereto shall not be governed by any duty
to mitigate damages by seeking further employment.
 
SECTION 10.        AMENDMENT, SUSPENSION OR TERMINATION.
 
This Plan may be amended, suspended or terminated at any time by the Board;
provided, however, that, following the Change in Control Date, the Board may not
amend, suspend or terminate this Plan in any manner that impairs the rights of
participants without the consent of all Employees then subject to the Plan.
 
SECTION 11.        GOVERNING LAW.
 
This Plan shall be governed by the laws of the United States to the extent
applicable and otherwise by the laws of the State of Colorado, excluding the
choice of law rules thereof.
 
SECTION 12.        SEVERABILITY.
 
If any part of any provision of this Plan shall be invalid or unenforceable
under applicable law, such part shall be ineffective to the extent of such
invalidity or unenforceability only, without in any way affecting the remaining
parts of such provision or the remaining provisions of this Plan.
 
SECTION 13.        DISCLAIMER OF RIGHTS.
 
No provision in this Plan shall be construed to confer upon any individual the
right to remain in the employ or service of the Company or any Affiliate, or to
interfere in any way with any contractual or other right or authority of the
Company either to increase or decrease the compensation or other payments to any
individual at any time, or to terminate any employment or other relationship
between any individual and the Company. The obligation of the Company to pay any
benefits pursuant to this Plan shall be interpreted as a contractual obligation
to pay only those amounts described herein, in the manner and under the
conditions prescribed herein. The Plan shall in no way be interpreted to require
the Company to transfer any amounts to a third party trustee or otherwise hold
any amounts in trust or escrow for payment to any participant or beneficiary
under the terms of the Plan.
 
SECTION 14.        CAPTIONS.
 
The use of captions in this Plan is for the convenience of reference only and
shall not affect the meaning of any provision of this Plan.
 

--------------------------------------------------------------------------------


SECTION 15.        NUMBER AND GENDER.
 
With respect to words used in this Plan, the singular form shall include the
plural form, the masculine gender shall include the feminine gender, etc., as
the context requires.
 
SECTION 16.        SECTION 409A.
 
It is the intention of the parties that payments or benefits payable under this
Plan not be subject to the additional tax imposed pursuant to Section 409A of
the Code.  To the extent such potential payments or benefits could become
subject to such Section, the parties shall cooperate to amend this Plan with the
goal of giving the Employees the economic benefits described herein in a manner
that does not result in such tax being imposed.
 
SECTION 17.        PLAN ADMINISTRATION.
 
The Plan shall be administered by the Company (the “Plan Administrator”).  The
Plan Administrator shall be responsible for maintaining records, determining
eligibility and making decisions with respect to claims for benefits.  The Plan
Administrator shall adopt such rules for the administration of the Plan as it
considers desirable, and may construe the Plan, correct defects, supply
omissions, and reconcile inconsistencies to the extent necessary to effectuate
the Plan.  Any actions taken pursuant to this paragraph are discretionary
actions of the Plan Administrator, and shall be conclusive and binding on all
parties, subject to the claims procedure in Section 18.
 
SECTION 18.        CLAIMS PROCEDURE.
 
Any claims concerning eligibility, participation, benefits or other aspects of
the Plan must be submitted in writing and directed to the Plan Administrator
within 30 days of receipt of the disputed benefit (or, if no benefit was
received, the date the claimant believes the benefit should have been
received).  The Plan Administrator shall notify the claimant of the Plan’s
denial of a claim, in whole or in part, within a reasonable period of time, but
no later than 90 days after the receipt of the claim, unless special
circumstances require an extension of time.  If an extension of time is
required, written notice shall be furnished to the claimant within 90 days of
the date the claim was filed, stating the special circumstances requiring an
extension and a date by which a decision on the claim can be expected, which
will be no more than 180 days from the date the claim was filed.
 
If a claim is denied, in whole or in part, the Plan Administrator shall provide
the claimant with written or electronic notification of such denial.  Any
electronic notification shall comply with the standards imposed by 29 C.F.R. §
2520.104b-1(c)(1)(i),(iii) and (iv).  Such notice will state:
 
 
(a)
The specific reason or reasons for denial of the claim;

 
 
(b)
A specific reference to the pertinent Plan provision or provisions upon which
denial is based;

 
 
(c)
A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 
 
(d)
A description of the Plan’s review procedures and the time limits applicable to
such procedures, including a statement of the claimant’s right to bring a civil
action under ERISA Section 502(a) following a denial on review.

 
A claimant whose claim has been denied, in whole or in part, may appeal the
denial, act or omission.  A claimant’s petition for appeal must be in writing
and state:
 
 
(1)
The claimant’s name and address;

 
 
(2)
The fact that claimant is disputing a denial of claim or the Plan
Administrator’s act or omission;

 
 
(3)
The denial notice’s date; and

 
 
(4)
The reason or reasons, in clear and concise terms, for disputing the denial or
the Plan Administrator’s act or omission.

 
The claimant must deliver the appeal petition to the Plan Administrator within
60 days after receiving the denial notice or the Plan Administrator’s act or
omission.  Failure to file an appeal petition within the 60-day period waives
the claimant’s rights to an appeal.


Prior to the deadline above, the claimant may submit relevant documents,
records, written comments and other information to the Plan Administrator.  The
Plan shall provide to the claimant, upon request, and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the claim.  The Plan Administrator shall provide for a review that takes into
account all comments, documents, records and other information submitted by the
claimant relating to the claim without regard to whether such information was
submitted or considered in the initial determination.
 

--------------------------------------------------------------------------------


The Plan Administrator shall render a decision on the claim on review promptly,
but not later than 60 days after the receipt of the claimant’s request for
review, unless such special circumstances (such as a need to hold a hearing, if
necessary), require an extension of time for processing, in which case the 60
day period may be extended to 120 days.  The Plan Administrator shall notify the
claimant in writing of any such extension, and the extension notice shall
indicate the circumstances requiring an extension of time and the date by which
the Plan expects to render the determination on review.  The Plan Administrator
shall provide a claimant with written or electronic notification of the Plan’s
benefit determination upon review.  Any electronic notification shall comply
with the standards imposed by 29 C.F.R. § 2520.104b-1(c)(1)(i), (iii) and
(iv).  In the case of a denial on review, the notification shall set forth, in a
manner calculated to be understood by the claimant, the following:
 
 
(x)
The specific reason or reasons for the denial;

 
 
(y)
Reference to the specific plan provision or provisions on which the benefits
determination is based; and

 
 
(x)
A statement that the claimant is entitled to receive upon request, and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claimant’s claim for benefits.

 
A claimant shall not have the right to bring a civil action against either the
Plan or the Plan Administrator for a claim for benefits until the claimant has
completely exhausted the procedures set forth in this Section 18.
 
SECTION 19.        STATEMENT OF ERISA RIGHTS OF PLAN PARTICIPANTS.
 
Participants in the Plan are entitled to certain rights and protections under
the Employee Retirement Income Security Act of 1974 (“ERISA”).  ERISA provides
that all Plan participants shall be entitled to:


 
1.
Examine, without charge, at the Plan Administrator’s office and at other
specified locations such as work sites, all Plan documents and copies of all
documents filed by the Plan with the U.S. Department of Labor.



 
2.
Obtain copies of all Plan documents and other Plan information upon written
request to the Plan Administrator.  The Plan Administrator may make a reasonable
charge for the copies.



In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit
plan.  The people and organizations responsible for the operation of the Plan
are called “fiduciaries” of the Plan.  Under ERISA, the fiduciaries have a duty
to operate the Plan prudently and in the exclusive interest of the Plan
participants and beneficiaries.  No one, including an Employee’s employer or any
other person, may fire an Employee or otherwise discriminate against an Employee
in any way to prevent him or her from obtaining a benefit or exercising his or
her rights under ERISA.  If an Employee’s claim for a benefit under the Plan is
denied, in whole or in part, he or she must receive a written explanation of the
reason for the denial.  An Employee has the right to have the Plan Administrator
review and reconsider his or her claim.  Under ERISA, there are steps an
Employee can take to enforce the above rights. For instance, if an Employee
requests materials from the Plan Administrator and does not receive them within
30 days, he or she may file suit in a federal court.  In such a case, the court
may require the Plan Administrator to provide the material and pay the Employee
up to $110 a day until he or she receives the materials, unless the materials
were not sent because of reasons beyond the control of the Plan Administrator.


If an Employee has a claim for benefits which is denied or ignored, in whole or
in part, he or she may file suit in a state or federal court.  If it should
happen that Plan fiduciaries misuse the Plan’s money, or if an Employee is
discriminated against for asserting his or her rights, the Employee may seek
assistance from the U.S. Department of Labor, or he or she may file suit in a
federal court.  The court will decide who should pay court costs and legal
fees.  If the Employee is successful, the court may order the person he or she
sued to pay these costs and fees.  If the Employee loses, the court may order
the Employee to pay these costs and fees, for example, if it finds the claim is
frivolous. If an Employee has any questions about the Plan, he or she should
contact the Plan Administrator.  If an Employee has any questions about this
statement or about his or her rights under ERISA, or if an Employee needs
assistance in obtaining documents from the Plan Administrator, he or she should
contact the nearest office of the Employee Benefits Security Administration,
U.S. Department of Labor, listed in the telephone directory or the Division of
Technical Assistance and Inquiries, Employee Benefits Security Administration,
U.S. Department of Labor, 200 Constitution Avenue N.W., Washington, D.C.
20210.  An Employee may also obtain certain publications about his or her rights
and responsibilities under ERISA by calling the publications hotline of the
Employee Benefits Security Administration.
 
SECTION 20.        NON-ALIENATION.
 
No benefit under the Plan may be anticipated, alienated, sold, transferred,
assigned, pledged, encumbered or charged, and any attempt to do so shall be
void.
 
SECTION 21.        FUNDING.
 
Plan benefits are not paid from a trust or similar funding arrangement.  The
Plan is self-funded by the Company.
 

--------------------------------------------------------------------------------


SECTION 22.        OTHER PLAN INFORMATION.
 


(a)Plan Sponsor:
Storm Cat Energy Corporation
1125 17th Street, Suite 2310
Denver, Colorado 80202
(303) 991-5070
(b)Employer Identification Number:
_______________
(c)Agent For Service of Legal Process:
Storm Cat Energy Corporation
1125 17th Street, Suite 2310
Denver, Colorado 80202
(303) 991-5070
(d)Plan Year:
January 1st to December 31st
(e)Effective Date:
________ __, 2007
(f)Type of Plan:
The Plan is an employee welfare benefit plan designed to provide severance
benefits to certain eligible employees whose employment with the Company
terminates under certain prescribed conditions.  Benefits under this type of
plan are not insured by the Pension Benefit Guaranty Corporation.
 
(g)Plan Number:
5___
(h)Plan Administrator:
Storm Cat Energy Corporation
1125 17th Street, Suite 2310
Denver, Colorado 80202
(303) 991-5070







*  *  *  *  *


This Plan was duly adopted and approved by the Board of Directors as of the 19th
day of September, 2007.

 
/s/ Paul Wiesner
                                Secretary of the Meeting





--------------------------------------------------------------------------------


Schedule A
Severance Benefits




If the Employee is a Tier 1 Employee, the amount equal to: (a) two times (b) the
sum of the Employee’s (x) Annual Base Salary and (y) Annual Bonus.  For purposes
of Section 4(a)(ii), the Severance Period for a Tier 1 Employee shall be
eighteen months.  The tax gross-up applicable to Tier 1 Employees is set forth
in Schedule E.


If the Employee is a Tier 2 Employee, the amount equal to: (a) one time (b) the
sum of the Employee’s (x) Annual Base Salary and (y) Annual Bonus.  For purposes
of Section 4(a)(ii), the Severance Period for a Tier 2 Employee shall be twelve
months.  The tax gross-up applicable to Tier 2 Employees is set forth in
Schedule F.


If the Employee is a Tier 3 Employee, the amount equal to one-twelfth of the
Employee’s Annual Base Salary (the “Monthly Compensation”) for each consecutive
month period of service with the Company and its Affiliates (rounded to the
nearest month), up to a maximum severance benefit of eleven times the Employee’s
Monthly Compensation and a minimum severance benefit of two times the Employee’s
Monthly Compensation.  The parachute limitation applicable to Tier 3 Employees
is set forth in Schedule G.
 
 
Schedule B
Tier 1 Employees


Chief Executive Officer
President
Chief Operating Officer
Chief Financial Officer
 
Schedule C
Tier 2 Employees




All Employees that are not Tier 1 Employees and that have been employed by the
Company (or any Affiliate thereof) for at least 12 consecutive months.


 
Schedule D
Tier 3 Employees


All Employees that are not Tier 1 Employees and that have NOT been employed by
the Company (or any Affiliate thereof) for at least 12 consecutive months.


 
Schedule E
Tax Gross-Up Payment for Tier 1 Employees


A.           Gross-Up Payment.  If, during the term of the Plan, there is a
Change in Control of the Company that causes any payment or distribution by the
Company to or for the benefit of the Tier 1 Employee (whether paid or payable or
distributed or distributable pursuant to the terms of this Plan or otherwise,
but determined without regard to any additional payments required under this
Schedule E) (a “Payment”) to be subject to the excise tax imposed by Section
4999 of the Internal Revenue Code of 1986, as amended (the “Code”) (such excise
tax, together with any interest or penalties incurred by the Tier 1 Employee
with respect to such excise taxes, the “Excise Tax”), then the Tier 1 Employee
shall be entitled to receive an additional payment (a “Gross-Up Payment”) in an
amount equal to the Excise Tax imposed upon such Payments and the Excise Tax
imposed upon the Gross-Up Payment.
 
B.           Determination of the Gross-Up Payment.  Subject to the provisions
of Section C of this Schedule E, all determinations required to be made under
this Schedule E, including whether and when a Gross-Up Payment is required and
the amount of such Gross-Up Payment and the assumptions to be utilized in
arriving at such determination, shall be made by a certified public accounting
firm designated by the Company and reasonably acceptable to the Tier 1 Employee
(the “Accounting Firm”), which shall provide detailed supporting calculations
both to the Company and the Tier 1 Employee within 15 business days of the
receipt of notice from the Tier 1 Employee that there has been a Payment with
respect to which the Tier 1 Employee in good faith believes a Gross-Up Payment
may be due under this Schedule E, or such earlier time as is requested by the
Company.  All fees and expenses of the Accounting Firm shall be borne solely by
the Company.  Any Gross-Up Payment, as determined pursuant to this Schedule E,
shall be paid by the Company to the Tier 1 Employee within five days of the
later of (1) the due date for the payment of any Excise Tax and (2) the receipt
of the Accounting Firm’s determination.  Any determination by the Accounting
Firm shall be binding upon the Company and the Employee.  As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made (“Underpayment”), consistent with the calculations required to be made
hereunder.  In the event that the Company exhausts its remedies pursuant to this
Schedule E and the Tier 1 Employee thereafter is required to make a payment of
any Excise Tax, the Accounting Firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment shall be promptly paid
by the Company to the Tier 1 Employee or for the Tier 1 Employee’s benefit.  The
previous sentence shall apply, with the necessary adjustments, to any
overpayment of a Gross-Up Payment.
 

--------------------------------------------------------------------------------


C.           Procedures.  The Tier 1 Employee shall notify the Company in
writing of any claim by the Internal Revenue Service that, if successful, would
require the payment by the Company of the Gross-Up Payment.  Such notification
shall be given as soon as practicable but no later than 10 business days after
the Tier 1 Employee is informed in writing of such claim and shall apprise the
Company of the nature of such claim and the date on which such claim is
requested to be paid.  The Tier 1 Employee shall not pay such claim prior to the
expiration of the 30-day period following the date on which it gives such notice
to the Company (or such shorter period ending on the date that any payment of
taxes with respect to such claim is due).  If the Company notifies the Tier 1
Employee in writing prior to the expiration of such period that it desires to
contest such claim, the Tier 1 Employee shall:
 
(1)           give the Company any information reasonably requested by the
Company relating to such claim,
 
(2)           take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,
 
(3)           cooperate with the Company in good faith in order effectively to
contest such claim, and
 
(4)           permit the Company to participate in any proceedings relating to
such claim;
 
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contests and shall indemnify and hold the Tier 1 Employee harmless, on
an after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses.  Without limiting the foregoing provisions of
this Schedule E, the Company shall control all proceedings taken in connection
with such contests and, at its sole option, may pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Tier 1 Employee to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and the Tier 1 Employee agrees to prosecute
such contest to a determination before any administrative tribunal, in a court
of initial jurisdiction and in one or more appellate courts, as the Company
shall determine; provided, however, that if the Company directs the Tier 1
Employee to pay such claim and sue for a refund, to the extent permitted by law,
the Company shall advance the amount of such payment to the Tier 1 Employee on
an interest-free basis (which shall offset, to the extent thereof, the amount of
Gross-Up Payment required to be paid) and shall indemnify and hold the Tier 1
Employee harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and providedfurther that any extension of the statute of limitations relating to
payment of taxes for the Tier 1 Employee’s taxable year with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount.  Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Tier 1 Employee shall be entitled to settle or contest, as the case may be,
any other issue raised by the Internal Revenue Service or any other taxing
authority.
 
D.           Refund.  If, after the receipt by the Employee of an amount
advanced by the Company pursuant to this Schedule E, the Tier 1 Employee becomes
entitled to receive any refund with respect to such claim, the Tier 1 Employee
shall (subject to the Company complying with the requirements of this Schedule
E) promptly pay to the Company the amount of such refund (together with any
interest paid or credited thereon after taxes applicable thereto).  If, after
the Tier 1 Employee receives an amount advanced by the Company pursuant to this
Schedule E, a determination is made that the Tier 1 Employee shall not be
entitled to any refund with respect to such claim and the Company does not
notify the Tier 1 Employee in writing of its intent to contest such denial of
refund with respect to such claim and the Company does not notify the Tier 1
Employee in writing of its intent to contest such denial of refund prior to the
expiration of 30 days after such determination, then such advance shall be
forgiven and shall not be required to be repaid and the amount of such advance
shall offset, to the extent thereof, the amount of Gross-Up Payment required to
be paid.
 
Schedule F
Tax Gross-Up Payment for Tier 2 Employees


A.           Gross-Up Payment.  If, during the term of the Plan, there is a
Change in Control of the Company that causes any payment or distribution by the
Company to or for the benefit of the Tier 2 Employee (whether paid or payable or
distributed or distributable pursuant to the terms of this Plan or otherwise,
but determined without regard to any additional payments required under this
Schedule F) (a “Payment”) to be subject to the excise tax imposed by Section
4999 of the Internal Revenue Code of 1986, as amended (the “Code”) (such excise
tax, together with any interest or penalties incurred by the Tier 2 Employee
with respect to such excise taxes, the “Excise Tax”), then the Tier 2 Employee
shall be entitled to receive an additional payment (a “Gross-Up Payment”) in an
amount equal to the Excise Tax imposed upon such Payments and the Excise Tax
imposed upon the Gross-Up Payment.
 
B.           Determination of the Gross-Up Payment.  Subject to the provisions
of Section C of this Schedule F, all determinations required to be made under
this Schedule F, including whether and when a Gross-Up Payment is required and
the amount of such Gross-Up Payment and the assumptions to be utilized in
arriving at such determination, shall be made by a certified public accounting
firm designated by the Company and reasonably acceptable to the Tier 2 Employee
(the “Accounting Firm”), which shall provide detailed supporting calculations
both to the Company and the Tier 2 Employee within 15 business days of the
receipt of notice from the Tier 2 Employee that there has been a Payment with
respect to which the Tier 2 Employee in good faith believes a Gross-Up Payment
may be due under this Schedule F, or such earlier time as is requested by the
Company.  All fees and expenses of the Accounting Firm shall be borne solely by
the Company.  Any Gross-Up Payment, as determined pursuant to this Schedule F,
shall be paid by the Company to the Tier 2 Employee within five days of the
later of (1) the due date for the payment of any Excise Tax and (2) the receipt
of the Accounting Firm’s determination.  Any determination by the Accounting
Firm shall be binding upon the Company and the Employee.  As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made (“Underpayment”), consistent with the calculations required to be made
hereunder.  In the event that the Company exhausts its remedies pursuant to this
Schedule F and the Tier 2 Employee thereafter is required to make a payment of
any Excise Tax, the Accounting Firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment shall be promptly paid
by the Company to the Tier 2 Employee or for the Tier 2 Employee’s benefit.  The
previous sentence shall apply, with the necessary adjustments, to any
overpayment of a Gross-Up Payment.
 

--------------------------------------------------------------------------------


C.           Procedures.  The Tier 2 Employee shall notify the Company in
writing of any claim by the Internal Revenue Service that, if successful, would
require the payment by the Company of the Gross-Up Payment.  Such notification
shall be given as soon as practicable but no later than 10 business days after
the Tier 2 Employee is informed in writing of such claim and shall apprise the
Company of the nature of such claim and the date on which such claim is
requested to be paid.  The Tier 2 Employee shall not pay such claim prior to the
expiration of the 30-day period following the date on which it gives such notice
to the Company (or such shorter period ending on the date that any payment of
taxes with respect to such claim is due).  If the Company notifies the Tier 2
Employee in writing prior to the expiration of such period that it desires to
contest such claim, the Tier 2 Employee shall:
 
(1)           give the Company any information reasonably requested by the
Company relating to such claim,
 
(2)           take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,
 
(3)           cooperate with the Company in good faith in order effectively to
contest such claim, and
 
(4)           permit the Company to participate in any proceedings relating to
such claim;
 
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contests and shall indemnify and hold the Tier 2 Employee harmless, on
an after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses.  Without limiting the foregoing provisions of
this Schedule F, the Company shall control all proceedings taken in connection
with such contests and, at its sole option, may pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Tier 2 Employee to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and the Tier 2 Employee agrees to prosecute
such contest to a determination before any administrative tribunal, in a court
of initial jurisdiction and in one or more appellate courts, as the Company
shall determine; provided, however, that if the Company directs the Tier 2
Employee to pay such claim and sue for a refund, to the extent permitted by law,
the Company shall advance the amount of such payment to the Tier 2 Employee on
an interest-free basis (which shall offset, to the extent thereof, the amount of
Gross-Up Payment required to be paid) and shall indemnify and hold the Tier 2
Employee harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and providedfurther that any extension of the statute of limitations relating to
payment of taxes for the Tier 2 Employee’s taxable year with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount.  Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Tier 2 Employee shall be entitled to settle or contest, as the case may be,
any other issue raised by the Internal Revenue Service or any other taxing
authority.
 
D.                      Refund.  If, after the receipt by the Employee of an
amount advanced by the Company pursuant to this Schedule F, the Tier 2 Employee
becomes entitled to receive any refund with respect to such claim, the Tier 2
Employee shall (subject to the Company complying with the requirements of this
Schedule F) promptly pay to the Company the amount of such refund (together with
any interest paid or credited thereon after taxes applicable thereto).  If,
after the Tier 2 Employee receives an amount advanced by the Company pursuant to
this Schedule F, a determination is made that the Tier 2 Employee shall not be
entitled to any refund with respect to such claim and the Company does not
notify the Tier 2 Employee in writing of its intent to contest such denial of
refund with respect to such claim and the Company does not notify the Tier 2
Employee in writing of its intent to contest such denial of refund prior to the
expiration of 30 days after such determination, then such advance shall be
forgiven and shall not be required to be repaid and the amount of such advance
shall offset, to the extent thereof, the amount of Gross-Up Payment required to
be paid


Schedule G
Parachute Limitation Applicable to Tier 3 Employees


Notwithstanding any other provision of this Plan or of any other agreement,
contract, or understanding heretofore or hereafter entered into by a Tier 3
Employee with the Company or any Affiliate, except an agreement, contract, or
understanding hereafter entered into that expressly modifies or excludes
application of this paragraph (an “Other Agreement”), and notwithstanding any
formal or informal plan or other arrangement for the direct or indirect
provision of compensation to the Tier 3 Employee (including groups or classes of
Tier 3 Employee or beneficiaries of which the Tier 3 Employee is a member),
whether or not such compensation is deferred, is in cash, or is in the form of a
benefit to or for the Tier 3 Employee (a “Benefit Arrangement”), if the Tier 3
Employee is a “disqualified individual,” as defined in Section 280G(c) of the
Code, any benefit provided under this Plan shall not become exercisable or
vested (i) to the extent that such right to exercise, vesting, payment, or
benefit, taking into account all other rights, payments, or benefits to or for
the Tier 2 Employee under this Plan, all Other Agreements, and all Benefit
Arrangements, would cause any payment or benefit to the Tier 3 Employee under
this Plan to be considered a “parachute payment” within the meaning of
Section 280G(b)(2) of the Code as then in effect (a “Parachute Payment”) and
(ii) if, as a result of receiving a Parachute Payment, the aggregate after-tax
amounts received by the Tier 3 Employee from the Company under this Plan, all
Other Agreements, and all Benefit Arrangements would be less than the maximum
after-tax amount that could be received by the Tier 3 Employee without causing
any such payment or benefit to be considered a Parachute Payment.  In the event
that the receipt of any such right to exercise, vesting, payment, or benefit
under this Plan, in conjunction with all other rights, payments, or benefits to
or for the Tier 3 Employee under any Other Agreement or any Benefit Arrangement
would cause the Tier 3 Employee to be considered to have received a Parachute
Payment under this Plan that would have the effect of decreasing the after-tax
amount received by the Tier 3 Employee as described in clause (ii) of the
preceding sentence, then the Tier 3 Employee shall have the right, in the Tier 3
Employee’s sole discretion, to designate those rights, payments, or benefits
under this Plan, any Other Agreements, and any Benefit Arrangements that should
be reduced or eliminated so as to avoid having the payment or benefit to the
Tier 3 Employee under this Plan be deemed to be a Parachute Payment.
 

--------------------------------------------------------------------------------


Schedule H
Waiver and Release Agreement
 
THIS WAIVER AND RELEASE AGREEMENT is entered into as of ___________, 200_ (the
“Effective Date”), by _____________ (the “Employee”) in consideration of the
severance payments provided to the Employee by Storm Cat Energy Corporation
(“Company”) pursuant to the Storm Cat Energy Corporation Change in Control
Severance Pay Plan (the “Severance Payment”).
 
1.           Waiver and Release.  The Employee, on his or her own behalf and on
behalf of his or her heirs, executors, administrators, attorneys and assigns,
hereby unconditionally and irrevocably releases, waives and forever discharges
the Company and each of its affiliates, parents, successors, predecessors, and
the subsidiaries, directors, owners, members, shareholders, officers, agents,
and employees of the Company and its affiliates, parents, successors,
predecessors, and subsidiaries (collectively, all of the foregoing are referred
to as the “Employer”), from any and all causes of action, claims and damages,
including attorneys’ fees, whether known or unknown, foreseen or unforeseen,
presently asserted or otherwise arising through the date of his or her signing
of the Waiver and Release Agreement, concerning his or her employment or
separation from employment.  This release includes, but is not limited to, any
claim or entitlement to salary, bonuses, any other payments, benefits or damages
arising under any federal law (including, but not limited to, Title VII of the
Civil Rights Act of 1964, the Age Discrimination in Employment Act, the Employee
Retirement Income Security Act of 1974, the Americans with Disabilities Act,
Executive Order 11246, the Family and Medical Leave Act, and the Worker
Adjustment and Retraining Notification Act, each as amended); any claim arising
under any state or local laws, ordinances or regulations (including, but not
limited to, any state or local laws, ordinances or regulations requiring that
advance notice be given of certain workforce reductions); and any claim arising
under any common law principle or public policy, including, but not limited to,
all suits in tort or contract, such as wrongful termination, defamation,
emotional distress, invasion of privacy or loss of consortium.


The Employee understands that by signing this Waiver and Release Agreement he or
she is not waiving any claims or administrative charges which cannot be waived
by law.  He or she is waiving, however, any right to monetary recovery or
individual relief should any federal, state or local agency (including the Equal
Employment Opportunity Commission) pursue any claim on his or her behalf arising
out of or related to his or her employment with and/or separation from
employment with the Company.


The Employee further agrees without any reservation whatsoever, never to sue the
Employer or become a party to a lawsuit on the basis of any and all claims of
any type lawfully and validly released in this Waiver and Release Agreement.


2.           Acknowledgments.  The Employee is signing this Waiver and Release
Agreement knowingly and voluntarily.  He or she acknowledges that:


 
(a)
He or she is hereby advised in writing to consult an attorney before signing
this Waiver and Release Agreement;



 
(b)
He or she has relied solely on his or her own judgment and/or that of his or her
attorney regarding the consideration for and the terms of this Waiver and
Release Agreement and is signing this Waiver and Release Agreement knowingly and
voluntarily of his or her own free will;



 
(c)
He or she is not entitled to the Severance Payment unless he or she agrees to
and honors the terms of this Waiver and Release Agreement;



 
(d)
He or she has been given at least [twenty-one (21)] [forty-five (45)] calendar
days to consider this Waiver and Release Agreement, or he or she expressly
waives his or her right to have at least [twenty-one (21)] [forty-five (45)]
days to consider this Waiver and Release Agreement;



 
(e)
He or she may revoke this Waiver and Release Agreement within seven (7) calendar
days after signing it by submitting a written notice of revocation to the
Employer.  He or she further understands that this Waiver and Release Agreement
is not effective or enforceable until after the seven (7) day period of
revocation has expired without revocation, and that if he or she revokes this
Waiver and Release Agreement within the seven (7) day revocation period, he or
she will not receive the Severance Payment;



 
(f)
He or she has read and understands the Waiver and Release Agreement and further
understands that it includes a general release of any and all known and unknown,
foreseen or unforeseen claims presently asserted or otherwise arising through
the date of his or her signing of this Waiver and Release Agreement that he or
she may have against the Employer; and



 
(g)
No statements made or conduct by the Employer has in any way coerced or unduly
influenced him or her to execute this Waiver and Release Agreement.



3.           No Admission of Liability.  This Waiver and Release Agreement does
not constitute an admission of liability or wrongdoing on the part of the
Employer, the Employer does not admit there has been any wrongdoing whatsoever
against the Employee, and the Employer expressly denies that any wrongdoing has
occurred.


4.           Entire Agreement.  There are no other agreements of any nature
between the Employer and the Employee with respect to the matters discussed in
this Waiver and Release Agreement, except as expressly stated herein, and in
signing this Waiver and Release Agreement, the Employee is not relying on any
agreements or representations, except those expressly contained in this Waiver
and Release Agreement.



--------------------------------------------------------------------------------


5.           Execution.  It is not necessary that the Employer sign this Waiver
and Release Agreement following the Employee’s full and complete execution of it
for it to become fully effective and enforceable.


6.           Severability.  If any provision of this Waiver and Release
Agreement is found, held or deemed by a court of competent jurisdiction to be
void, unlawful or unenforceable under any applicable statute or controlling law,
the remainder of this Waiver and Release Agreement shall continue in full force
and effect.
 
7.           Governing Law.  This Waiver and Release Agreement shall be governed
by the laws of the State of Colorado, excluding the choice of law rules thereof.


8.           Headings.  Section and subsection headings contained in this Waiver
and Release Agreement are inserted for the convenience of reference
only.  Section and subsection headings shall not be deemed to be a part of this
Waiver and Release Agreement for any purpose, and they shall not in any way
define or affect the meaning, construction or scope of any of the provisions
hereof.


IN WITNESS WHEREOF, the undersigned has duly executed this Waiver and Release
Agreement as of the day and year first herein above written.
 
EMPLOYEE:







 

